897 A.2d 100 (2006)
278 Conn. 906
STATE of Connecticut
v.
Jerry DURANT.
Supreme Court of Connecticut.
Decided April 19, 2006.
Deborah G. Stevenson, special public defender, in support of the petition.
John A. East III, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 94 Conn.App. 219, 892 A.2d 302 (2006), is granted, limited to the following issue:
"Whether a defendant may be found in violation of probation when the only claim alleged regarding violation of probation is that the defendant committed a crime and the defendant has been acquitted of that crime?"
The Supreme Court docket number is SC 17652.